Citation Nr: 0931483	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  01-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease (DDD) of the 
thoracolumbar spine prior to August 10, 2004, and to a 
disability rating in excess of 40 percent for the disability 
from August 10, 2004.

2.  Entitlement to an initial compensable disability rating 
for degenerative arthritis of the cervical spine prior to 
August 10, 2004, and to a disability rating in excess of 10 
percent for the disability for the period beginning August 
10, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to April 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that assigned noncompensable initial 
ratings for cervical spine and thoracolumbar spine 
disabilities.  

In a March 2002 decision the RO increased the Veteran's 
initial disability rating for his thoracolumbar spine 
disability to 10 percent for the entire initial rating 
period.  In an October 2004 decision, the RO increased the 
Veteran's initial disability rating for his thoracolumbar 
spine to 40 percent and increased the initial disability 
rating for his cervical spine to 10 percent, both effective 
August 10, 2004.  

When the case was most recently before the Board in November 
2005, it was remanded for further development.  It has since 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to November 16, 2000, the Veteran's DDD of the 
thoracolumbar spine was manifested by slight limitation of 
motion.

2.  From November 16, 2000, to the present, the Veteran's DDD 
of the thoracolumbar spine has been manifested by limitation 
of motion that more nearly approximates severe than moderate.  

3.  The Veteran does not have ankylosis of the cervical or 
thoracolumbar spine, and there is no significant neurological 
impairment from either disability.

4.  Neither disability has resulted in incapacitating 
episodes having a total duration of more than one week in any 
one-year period.


CONCLUSIONS OF LAW

1.  The disability of the Veteran's thoracolumbar spine 
warrants a 10 percent rating, but not higher, prior to 
November 16, 2000, and a 40 percent rating, but not higher, 
from November 16, 2000.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5291, 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5243 
(2008).

2.  The criteria for an initial disability rating of 10 
percent, but not higher, for degenerative arthritis of the 
cervical spine are met throughout the initial rating period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5290 (2003); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5242 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice, to include notice with respect to the 
effective-date element of the claims, by letter mailed in 
March 2007.  Although this letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development, the Appeals Management Center (AMC) 
readjudicated the claims in April 2009.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on this claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file.  Medical records from Camp Lejeune Naval 
Hospital are of record.  The Veteran indicated that there may 
be additional medical records in the possession of the United 
States Marine Corps.  VA made attempts to obtain these 
records in January 2009 and again in April 2009; however, the 
records received in response to these requests consisted of 
an electronic version of the Veteran's SPR.  The Veteran was 
afforded VA examinations addressing the cervical and 
thoracolumbar spine disabilities in February 2000 and August 
2004.  The Veteran was also scheduled for VA examinations in 
January 2005 and December 2006.  The Veteran failed to report 
for these examinations without good cause.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Criteria for Rating Disabilities of the Spine

During the pendency of these claims, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is warranted if it is 
severe with recurrent attacks and intermittent relief.  A 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  A 20 percent evaluation is warranted when 
there is evidence of muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the cervical spine warrants a 30 percent 
evaluation if it is favorable or a 40 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003).   

Under the criteria effective September 26, 2003, degenerative 
arthritis of the spine is to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  An evaluation of 10 percent is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or forward flexion 
of the cervical spine is greater than 30 degrees, but not 
greater than 40 degrees; or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine is greater than 170 degrees but not 
greater than 335 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or if there is a vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or forward flexion of the cervical 
spine is greater than 15 degrees, but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or the combined range 
of motion of the cervical spine is not greater than 170 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 30 percent evaluation is warranted if forward flexion of 
the cervical spine is to 15 degrees or less; or if there is 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire cervical spine; or, if forward 
flexion of the thoracolumbar spine is to 30 degrees or less; 
or, if there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted if there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 to 45 degrees, left 
and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees, and left and right lateral rotation are 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is to 
340 degrees and the normal combined range of motion of the 
thoracolumbar spine is to 240 degrees.  Third, in exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Fourth, 
each range of motion should be rounded to the nearest 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

Note six provides that disabilities of the thoracolumbar and 
cervical spine segments shall be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243. 

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

Factual Background

In February 2000 the Veteran was afforded a VA general 
medical examination in which he reported he had discomfort in 
his lower back off and on, but that there was some daily 
discomfort present at all times.  The Veteran also reported 
neck pain and stiffness.  The Veteran's cervical spine range 
of motion measurements were as follows:  forward flexion 0 to 
65 degrees, extension 0 to 50 degrees, right and left lateral 
flexion 0 to 40 degrees, and right and left rotation 0 to 80 
degrees.  The examiner reported that upon examination, the 
Veteran's cervical spine appeared to be normal with no muscle 
spasm, weakness, or tenderness and his range of motion was 
normal.  

The Veteran's thoracolumbar spine range of motion 
measurements at the February 2000 examination were as 
follows:  forward flexion was 0 to 95 degrees, extension was 
0 to 35 degrees, right and left lateral flexion were each 0 
to 40 degrees, and right and left rotation were each 0 to 35 
degrees.  The examiner reported that upon examination, the 
Veteran's thoracolumbar spine appeared to be normal with no 
muscle spasm, weakness, or tenderness and his range of motion 
was normal.  

X-ray imaging was also taken at this examination.  X-rays of 
the cervical spine revealed localized spondylosis and early 
DDD at C5-6.  X-rays of the thoracolumbar spine revealed 
minimal lower lumbar spondylosis with developing DDD and 
facet arthropathy at L5-S1.  The examiner diagnosed the 
Veteran with cervical spine localized spondylosis with early 
DDD of the cervical spine and minimal lumbar spine 
spondylosis with developing DDD of the lumbar spine.  

Based on a review of the STRs and the results of the February 
2000 VA examination, the RO issued a rating decision in May 
2000 granting service connection for both the cervical spine 
and lumbar spine, but assigned noncompensable evaluations for 
each disability.

The Veteran submitted copies of post-retirement treatment 
records from the Naval Hospital at Camp Lejeune, North 
Carolina.  In November 2000 the Veteran was seen for 
complaints of severe back pain.  In a November 16, 2000, 
treatment note the examiner reported that the Veteran came in 
complaining of back pain that he had been experiencing for 
years, but that had recently increased in severity.  Upon 
physical examination the Veteran had tenderness around L4-5 
of his spine and was experiencing muscle spasms.  The 
examiner also reported that range of motion measurements were 
very difficult to elicit because of pain.  An X-ray taken of 
the Veteran's lumbar spine in November 2000 revealed 
degenerative changes.  The Veteran was prescribed Darvocet 
for pain.  In a follow-up treatment note dated November 28, 
2000, the Veteran was again seen for back pain.  In this note 
the examiner reported that the Veteran was having severe back 
pain that was not responsive to medication.  At this time a 
magnetic resonance imaging (MRI) scan was recommended.

In March 2001 the Veteran had an MRI of his spine.  At this 
time, it was again noted that the Veteran had a history of 
severe back pain that was not responsive to medication.  
After the MRI was conducted the Veteran was found to have DDD 
with posterior disc bulge and slight posterior displacement 
of the traversing left S1 nerve root at L5-S1.  At L4-5 the 
Veteran had a milder degree of DDD, with mild disc bulge 
causing slight posterior displacement of the traversing left 
L5 nerve root.  At L3-4 the Veteran was found to have mild 
DDD with slight disc bulge contacting, but not displacing, 
the traversing L4 nerve root.  

The treatment records received from Camp Lejeune Naval 
Hospital do not contain any record of treatment for the 
cervical spine.

In a March 2002 decision, of which the Veteran was notified 
in April 2002, the RO increased the Veteran's initial 
evaluation for DDD of the lumbar spine from a noncompensable 
evaluation to a 10 percent evaluation, effective May 1, 2000.  
The cervical spine disability rating remained noncompensable.

In October 2003 the issues of the Veteran's entitlement to 
higher initial disability ratings for his cervical spine and 
thoracolumbar spine disabilities came before the Board.  At 
that time the Board remanded these issues for additional 
development, to include a new VA examination.  

In response to the October 2003 remand, the Veteran was 
afforded a VA examination in August 2004.  At this 
examination the Veteran reported that he had experienced pain 
in his back and neck since 1982.  He reported that the pain 
was intermittent, occurring approximately 3 times per month 
and lasting approximately 3-5 days.  The Veteran described 
the pain as cramping, sharp pain and reported that the pain 
was a 7 to 8 out of 10 in severity.  The Veteran also 
reported that the pain did not travel.  The Veteran reported 
that the pain is brought on by physical activity, stress, and 
that it also comes with no precipitating factors.  He 
reported that the pain is relieved by rest, pain killers, and 
anti-inflammatory agents.  He stated that he will also 
sometimes require complete bed rest for relief.  The Veteran 
stated that he has had one episode of incapacitation that 
lasted 2 to 5 days.  He reported that his disabilities cause 
him limited mobility of the back and neck as well as prevent 
him from sitting for long periods or lifting objects.  

Upon physical examination of the cervical spine, there was no 
muscle spasm, tenderness, or radiation of pain on movement.  
Range of motion measurements for the cervical spine were as 
follows:  forward flexion was 0 to 45 degrees with pain at 45 
degrees, extension was 0 to 45 degrees with pain at 45 
degrees, right lateral flexion was 0 to 30 degrees with pain 
at 30 degrees, left lateral flexion was 0 to 45 degrees with 
pain at 45 degrees, right and left rotations were each 0 to 
50 degrees with pain at 50 degrees bilaterally.  The examiner 
reported that there was no further limitation by fatigue, 
weakness, lack of endurance, or incoordination.  There were 
also no ankylosis and no intervertebral disc syndrome in the 
cervical spine.  

Upon physical examination of the thoracolumbar spine, there 
was radiation of pain on movement into the lower legs, there 
were muscle spasm and tenderness along the lower spine, and 
straight leg raising tests were positive bilaterally.  The 
thoracolumbar spine range of motion measurements were as 
follows:  forward flexion was 0 to 15 degrees with pain 
beginning at 0 degrees, extension was 0 to 15 degrees with 
pain beginning at 0 degrees, right and left lateral flexion 
were each 0 to 30 degrees, and right and left rotation were 
each 0 to 30 degrees with pain beginning at 15 degrees 
bilaterally.  The examiner stated that the thoracolumbar 
spine was not further limited by fatigue, weakness, lack of 
endurance, or incoordination.  The examiner also stated that 
there was no ankylosis. 

X-rays were taken at this examination.  X-rays of the 
cervical spine revealed osteo-arthritic changes at C5-6 and 
C6-7.  X-rays of the thoracolumbar spine revealed a normal 
thoracolumbar spine.  The examiner continued the Veteran's 
diagnosis of DDD of the thoracolumbar spine at L3-4, L4-5, 
and L5-S1; however, the examiner amended the Veteran's 
cervical spine diagnosis from DDD to degenerative arthritis 
of the cervical spine.  

In October 2004 the RO issued a decision increasing the 
Veteran's initial disability rating for DDD of the 
thoracolumbar spine from a 10 percent evaluation to a 40 
percent evaluation, effective August 10, 2004.  In the same 
decision the RO increased the Veteran's initial disability 
rating for degenerative arthritis of the cervical spine from 
a noncompensable evaluation to a 10 percent evaluation, 
effective August 10, 2004.  

Subsequent to the August 2004 examination, the Veteran was 
scheduled for additional VA examinations so that VA might 
assess the current degree of severity of his thoracolumbar 
spine and cervical spine disabilities.  The Veteran failed to 
report for two such scheduled examinations, one in January 
2005 and one in December 2006.  Therefore, the Board will 
decide the claims on the basis of the evidence of record.  
See 38 C.F.R. § 3.655.  

Evaluation of the Thoracolumbar Spine Prior to September 26, 
2003

As discussed above the Veteran was assigned a 10 percent 
evaluation for the initial disability rating period prior to 
August 10, 2004, and a 40 percent evaluation for the period 
beginning August 10, 2004.  

For the period prior to November 16, 2000, the Board finds 
that the disability does not warrant more than a 10 percent 
rating.  Based on the evidence of record, the Veteran had 
only intermittent pain in his lower back and an X-ray finding 
of early DDD.  This is evidence of a mild disability under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a (2002).  There is no 
evidence that the Veteran suffered from recurring attacks or 
that he had more than mild symptoms of DDD of the lumbar 
spine for this period.  Therefore, an initial disability 
rating in excess of 10 percent is not warranted for this 
period under Diagnostic Code 5293.  

In addition, the February 2000 VA examination of the 
thoracolumbar spine disclosed that it was normal in 
appearance, there was no muscle spasm, and there was full 
range of motion.  Therefore, a rating in excess of 10 percent 
is also not warranted under Diagnostic Code 5292 or 5295.  

However, the Board finds that the Veteran is entitled to a 
higher initial disability rating evaluation beginning 
November 16, 2000.  According to Diagnostic Code 5293 (under 
the criteria in effect prior to September 23, 2002), a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurrent attacks and intermittent relief.  
The evidence discussed above shows that the Veteran's lumbar 
spine disability was manifested by severe back pain that was 
not relieved by medication.  In addition, the March 2001 MRI 
showed that he had DDD throughout the lumbar spine.  The 
Board finds that this is evidence of severe DDD and has 
determined that a 40 percent evaluation is warranted from 
November 16, 2000, as this is the first date in which the 
evidence demonstrated that the lumbar spine disability 
warranted an evaluation in excess of 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

The Board has considered whether a higher evaluation for this 
period is in order.  A 60 percent evaluation is warranted for 
intervertebral disc syndrome that more nearly approximates a 
pronounced disability with persistent symptoms compatible 
with sciatic nerve neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  However, while the November 2000 
treatment notes from Camp Lejeune do show that the Veteran 
experienced muscle spasm and tenderness, the evidence does 
not establish the presence of neurological impairment as a 
result of the DDD.  The Board finds that in light of the 
normal neurological findings, the Veteran's lumbar spine 
disability more closely approximates the severe impairment 
contemplated by a 40 percent evaluation than the pronounced 
impairment required for a 60 percent evaluation for the 
period from November 16, 2000, to August 10, 2004.  

The criteria for rating intervertebral disc disease were 
first revised in September 2002 and then again in September 
2003 when the remaining rating criteria for disabilities of 
the spine were revised.  Under the interim revised criteria 
of Diagnostic Code 5293, effective September 23, 2002, to 
September 26, 2003, the Veteran is not entitled to a higher 
evaluation for that period as the new criteria evaluations 
are based on incapacitating episodes or limitation of motion.  
The evidence of record does not show that the Veteran 
suffered from incapacitating episodes that would warrant a 
higher evaluation under the interim revision of Diagnostic 
Code 5293 during this period.  Therefore, rating this 
disability based on limitation of motion will be considered.  

The highest evaluation available under Diagnostic Code 5292 
for limitation of motion of the lumber spine is a 40 percent 
evaluation for severe limitation of motion.  The Veteran's 
lumbar spine is not ankylosed so a higher rating under 
Diagnostic Code 5289 is not in order. 

In addition, a separate compensable rating is not warranted 
for functional impairment of the dorsal (thoracic) spine 
under Diagnostic Code 5291 because the service-connected 
degenerative changes do not involve the dorsal spine.

In sum, the Board concludes that under the former criteria, 
the disability warrants a disability rating of 10 percent 
from May 1, 2000, to November 15, 2000, and a 40 percent 
disability rating from November 16, 2000.   

The Board will now address whether the Veteran is entitled to 
a disability evaluation in excess of 40 percent under the new 
rating criteria at any time after the change went into effect 
on September 26, 2003.

In this regard, the Board notes that the only evidence of 
record documenting symptoms and/or treatment for the 
Veteran's lumbar spine, subsequent to the November 2000 and 
March 2001 Camp Lejeune treatment notes, comes in the form of 
an August 2004 VA examination report.  It shows that forward 
flexion of the Veteran's thoracolumbar spine was limited to 
15 degrees with pain starting at 0.  These examination 
results are within the disability picture contemplated by the 
40 percent evaluation under Diagnostic Code 5243.  Also, 
there is no evidence that the Veteran experienced unfavorable 
ankylosis of the entire thoracolumbar spine, which would be 
required in order for an evaluation of 50 percent to be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board notes that at the August 2004 VA examination, the 
Veteran described only one period of incapacitation, which 
lasted 2 to 5 days, as a result of his thoracolumbar spine 
disability.  Under Diagnostic Code 5243, if VA were to 
evaluate the Veteran's thoracolumbar spine disability based 
on incapacitating episodes rather than the general rating 
criteria for the spine, the evidence would not even warrant a 
compensable evaluation.  In order to receive just a minimum 
compensable evaluation of 10 percent, a Veteran must 
experience, at a minimum, one full week of incapacitation.  
Accordingly, the disability does not warrant a higher rating 
on the basis of incapacitating episodes.

The Board has also considered whether a separate compensable 
rating for neurological impairment in either lower extremity 
is warranted at any time during the initial rating period.  
The Board acknowledges that the August 2004 examiner stated 
that there was radiation of pain into the lower legs with 
movement, but he also stated that the neurological findings 
were normal and that there was no intervertebral disc 
syndrome.  He did not provide sufficient information to 
justify a compensable rating for neurological impairment in 
either lower extremity, and none of the other evidence of 
record establishes the presence of neurological impairment in 
either lower extremity.  Therefore, the Board finds that a 
separate evaluation for a neurological impairment is not 
warranted for any portion of the initial rating period.

Evaluation of the Cervical Spine Prior to September 26, 2003

As discussed above, the Veteran was assigned a noncompensable 
disability rating for the initial disability rating period 
prior to August 10, 2004.  

While there are several diagnostic codes under which the 
Veteran's cervical spine disability can be evaluated, the 
Board notes that the RO initially assigned a disability 
evaluation based on limitation of motion of the cervical 
spine.  The Board is of the opinion that the RO was correct 
in using Diagnostic Code 5290 to evaluate the Veteran's 
cervical spine as this diagnostic code evaluates limitation 
of motion, which is the symptom presented by the Veteran at 
his February 2000 VA examination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).

The medical evidence shows that the Veteran's right and left 
lateral flexion of the cervical spine were both limited to 40 
out of 45 degrees and he reported pain and stiffness in his 
neck at his February 2000 VA examination.  This is evidence 
of a "slight" limitation of motion.  Therefore, the Board 
concludes that the Veteran is entitled to an initial 
disability rating of 10 percent from the effective date of 
service connection under Diagnostic Code 5290.  

The Board has considered assigning a higher evaluation under 
Diagnostic Code 5290.  A 20 percent evaluation is warranted 
if the limitation of motion more nearly approximates moderate 
than slight.  In this case the Veteran's cervical spine 
motion was only limited by a total of 10 degrees.  This 
degree of limitation of motion more nearly approximates 
slight than moderate.  Therefore, a 20 percent evaluation is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

The Board has considered assigning an evaluation under 
Diagnostic Code 5293 (intervertebral disc syndrome, prior to 
September 23, 2002) and whether a separate compensable rating 
is warranted for neurological impairment of either upper 
extremity.  At the February 2000 VA examination, the Veteran 
was diagnosed with spondylosis of the cervical spine and 
early DDD.  While there is an initial diagnosis of DDD, the 
diagnosis on the August 2004 examination was degenerative 
arthritis of the cervical spine.  In any event, neither of 
the VA examination reports nor any other medical evidence of 
record shows that the Veteran has intervertebral disc 
syndrome of the cervical spine or that he has any 
neurological impairment of either upper extremity.  
Therefore, neither a higher rating under Diagnostic Code 5293 
nor a separate compensable rating for neurological impairment 
in either upper extremity is warranted.  

With respect to the revised criteria, there have been no 
incapacitating episodes of intervertebral disc syndrome of 
the cervical spine.  Therefore, a compensable rating would 
not be warranted if the disability were rated on the basis of 
incapacitating episodes.

In addition, the Board notes that range of motion testing at 
both of the VA examinations disclosed that the Veteran had 
pain-free forward flexion to greater than 40 degrees.  In 
addition, his combined range of pain-free motion was greater 
than 170 degrees.  Moreover, there was no additional 
limitation of due to any of the Deluca factors set forth 
above.  Therefore, a rating in excess of 10 percent is not 
warranted under the revised criteria.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).



Extra-Schedular Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disabilities and 
the manifestations of the disabilities are contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the disabilities would 
be in excess of that contemplated by the assigned ratings.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the DDD of the Veteran's 
thoracolumbar spine warrants a 10 percent rating, but not 
higher, prior to November 16, 2000, and a 40 percent rating, 
but not higher, beginning November 16, 2000, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.

The Board having determined that the disability of the 
Veteran's cervical spine warrants a 10 percent rating, but 
not higher, throughout the initial rating period, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


